NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 12a1158n.06

                                                 Case No. 11-5937                                          FILED
                                                                                                       Nov 08, 2012
                                UNITED STATES COURT OF APPEALS                                 DEBORAH S. HUNT, Clerk
                                     FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                                        )
                                                                  )
             Plaintiff-Appellee,                                  )
                                                                  )        ON APPEAL FROM THE
                    v.                                            )        UNITED STATES DISTRICT
                                                                  )        COURT FOR THE EASTERN
 MICHAEL MORRIS,                                                  )        DISTRICT OF TENNESSEE
                                                                  )
       Defendant-Appellant.                                       )
 _______________________________________                          )



BEFORE: BATCHELDER, Chief Judge; McKEAGUE, Circuit Judge; and FORESTER,
District Judge.*



         ALICE M. BATCHELDER, Chief Judge. On appeal of this case to the United States

Supreme Court, the Court vacated our judgment and remanded for further consideration in light

of Dorsey v. United States, 567 U.S. --, 132 S. Ct. 2321 (2012).

         Consequently, we VACATE the sentence imposed by the district court and REMAND

this case to the district court with instructions to impose sentence consistent with Dorsey.




         *
         The Honorable Karl S. Forester, Senior United States District Judge for the Eastern District of Kentucky, sitting
by designation.